Case 2:21-cv-01042-ODW-GJS Document 4 Filed 02/11/21 Page 1 of 1 Page ID #:17


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                               Case No. 2:21-cv-01042-ODW (GJS)
       FREDERICK BANKS,
12
                   Petitioner
13                                                JUDGMENT
             v.
14
       TRUMP ARTICLES OF
15     IMPEACHMENT INCITMENT OF
       INSURRECTION AT U.S.
16     CAPITOL; U.S. HOUSE OF
       REPRESENTATIVES; U.S.
17     SENATE; WARDEN SEKOU
       MAAT; CENTRAL INTELLIGENCE
18     AGENCY; DESIGNATION AND
       SENTENCE COMPUTATION
19     CENTER, GRAND PRAIRIE TEXAS
       & FEDERAL BUREAU OF
20     PRISONS,
21                 Respondents.
22
23      Pursuant to the Court’s Order Dismissing Petition,
24
25      IT IS ADJUDGED THAT the above-captioned action is dismissed.
26
27   DATE: February 11, 2021               __________________________________
                                           OTIS D. WRIGHT, II
28                                         UNITED STATES DISTRICT JUDGE
